  Case 15-34334         Doc 53     Filed 05/03/19 Entered 05/03/19 09:56:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-34334
         JORGE M PICO
         HILDA M PICO
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/08/2015.

         2) The plan was confirmed on 03/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/05/2019.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $26,650.00.

         10) Amount of unsecured claims discharged without payment: $247,992.53.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-34334      Doc 53      Filed 05/03/19 Entered 05/03/19 09:56:28                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $15,800.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $15,800.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $711.47
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,711.47

Attorney fees paid and disclosed by debtor:              $2,000.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS              Unsecured            NA       1,228.88         1,228.88          72.32       0.00
AMERICAN EXPRESS              Unsecured      1,453.00       1,453.03         1,453.03          85.51       0.00
AT&T                          Unsecured         347.00           NA               NA            0.00       0.00
BANK OF AMERICA               Unsecured      1,952.00            NA               NA            0.00       0.00
BANK OF AMERICA               Secured              NA       3,865.67         3,865.67      3,865.67        0.00
BANK OF AMERICA               Unsecured    142,008.00            NA               NA            0.00       0.00
BANK OF AMERICA               Secured      260,008.00    257,797.19       261,662.86            0.00       0.00
BMO HARRIS BK NA              Unsecured            NA           0.00       36,502.74       2,148.16        0.00
BMO HARRIS BK NA              Secured       36,280.00           0.00             0.00           0.00       0.00
CAPITAL ONE BANK USA          Unsecured            NA       2,289.11         2,289.11        134.71        0.00
CAPITAL ONE BANK USA          Secured        2,289.00            NA               NA            0.00       0.00
CARSON PIRIE SCOTT            Unsecured         542.00           NA               NA            0.00       0.00
CHASE BANK USA                Unsecured      1,714.00            NA               NA            0.00       0.00
CHASE BANK USA                Unsecured      2,092.00            NA               NA            0.00       0.00
CHASE TOYS R US               Unsecured           0.00           NA               NA            0.00       0.00
CITIFINANCIAL                 Unsecured     14,990.00            NA               NA            0.00       0.00
CITIFINANCIAL                 Unsecured         876.00           NA               NA            0.00       0.00
CONTINENTAL FURNITURE         Unsecured         633.00           NA               NA            0.00       0.00
COOK COUNTY DEPT OF REVENUE   Secured             0.00           NA            204.00        204.00        0.00
COOK COUNTY DEPT OF REVENUE   Unsecured         204.00           NA               NA            0.00       0.00
DISCOVER FIN SVCS LLC         Unsecured      6,224.00            NA               NA            0.00       0.00
GREAT AMERICAN INSURANCE      Unsecured         372.00           NA               NA            0.00       0.00
HSBC                          Unsecured      1,282.00            NA               NA            0.00       0.00
Hsbc Bank                     Unsecured           0.00           NA               NA            0.00       0.00
Hsbc Bank                     Unsecured      5,159.00            NA               NA            0.00       0.00
Hsbc Bank                     Unsecured           0.00           NA               NA            0.00       0.00
HSBC BANK NEVADA              Unsecured      1,481.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE            Priority       1,200.00       1,236.15         1,236.15      1,236.15        0.00
IL DEPT OF REVENUE            Unsecured            NA         241.60           241.60          14.22       0.00
INTERNAL REVENUE SERVICE      Priority       4,500.00       4,716.88         4,716.88      4,716.88        0.00
INTERNAL REVENUE SERVICE      Unsecured            NA         517.13           517.13          30.43       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-34334      Doc 53       Filed 05/03/19 Entered 05/03/19 09:56:28                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim       Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed        Paid          Paid
KOHLS                          Unsecured         600.00             NA           NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT IN   Unsecured      7,851.00              NA           NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT IN   Unsecured      1,435.00              NA           NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT IN   Unsecured      1,105.00              NA           NA            0.00        0.00
OHN PARK LAW OFFICES           Unsecured         349.00             NA           NA            0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      3,797.00         3,220.57     3,220.57        189.53         0.00
RESURGENCE CAPITAL LLC         Unsecured           0.00        6,643.30     6,643.30        390.95         0.00
RESURGENT CAPITAL SERVICES     Unsecured      4,975.00              NA           NA            0.00        0.00
SYNCB                          Unsecured         821.00             NA           NA            0.00        0.00
THE HOME DEPOT                 Unsecured         708.00             NA           NA            0.00        0.00
TOYS R US                      Unsecured      1,242.00              NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                               $261,662.86                 $0.00                 $0.00
      Mortgage Arrearage                               $3,865.67             $3,865.67                 $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00                 $0.00
      All Other Secured                                  $204.00               $204.00                 $0.00
TOTAL SECURED:                                       $265,732.53             $4,069.67                 $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                 $0.00
       Domestic Support Ongoing                               $0.00              $0.00                 $0.00
       All Other Priority                                 $5,953.03          $5,953.03                 $0.00
TOTAL PRIORITY:                                           $5,953.03          $5,953.03                 $0.00

GENERAL UNSECURED PAYMENTS:                           $52,096.36             $3,065.83                 $0.00


Disbursements:

       Expenses of Administration                             $2,711.47
       Disbursements to Creditors                            $13,088.53

TOTAL DISBURSEMENTS :                                                                        $15,800.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-34334         Doc 53      Filed 05/03/19 Entered 05/03/19 09:56:28                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
